Title: To Benjamin Franklin from Peter Le Poole, 12 March 1778: résumé
From: Le Poole, Peter
To: Franklin, Benjamin


<Amsterdam, March 12, 1778, in English: I have just learned that inquiries have been made of you from here about whether I am a Congressional agent, and that you have answered that I am not but have connections with Virginia merchants. I send copies of two certificates, from the Governors of North Carolina and Virginia, given me before I left Charleston. I returned here seven months ago and notified my friends via St. Eustatius, but have had no reply. Might I send future letters in your care, and ask to have any forwarded to me that arrive via the French colonies? The enclosed to the Right Hon. Henry Laurens, President of Congress, will tell you who I am; he and I have traveled together in America, England, and the Netherlands. Last December I sent back to Charleston the brigantine on which I arrived, with a cargo that is much in demand. Would you inquire of her if any vessels arrive from that part of the world (the Batavier, Samuel Downing master)? Also for the brigantine Amsterdam bound for Holland, John Moncrief, which was building when I left Charleston and of which I am half-owner? The post office knows my address.>
